Case 1:19-cr-00730-CM Document 20 Filed 04/15/20 Page 1of1
_ Case 1:19-cr-00730-CM Document 19 Filed 04/13/20 Page 1of1
an U.S. Department of Justice

 

 

 

United States Attorney wel F
Southern District of New. York, Liss y Y ry wb»
wat CHEV) iw
Rie ty bee
The Silvio J. Mollo Building \\.\ LS yw
One Saint Andrew's Plaza is
New York, New York 10007
: \ 6 | oe ‘
April 13, 2020 i zoe"
, . on a
BY ECF /\ \" Lo vv ~*~ ssl Jo ‘ hen ap
The Honorable Colleen McMahon ( Ase \ ‘ il - ae i” ted
United States Chief District Judge my 2 50 a |i” G oe
Southern District of New York al ou Juve go & . le ix 4
Daniel Patrick Moynihan ade ® ~ Ly fer — kha
United States Courthouse @ Tu k wr
500 Pearl Street a Ye i
New York, NY 10007 % it ‘ ih \
yw SY
Re: United States v. Jonathan Skolnick, 19 Cr. 730 (CM) j 4 ] '
Dear Judge McMahon: hin

The parties in the above captioned matter respectfully request that the conference
scheduled for April 22, 2020, at 2:15 p.m. be adjourned at least 60 days. The adjournment would
allow the Government to provide defense counsel with time to conduct an onsite review of
additional discovery material that cannot be produced because of the Adam Walsh Child Protection
and Safety Act. See 18 U.S.C. § 3509(m). This review has been delayed because of the COVID-
19 pandemic.

The Government respectfully requests that time be excluded under the Speedy Trial Act
between April 22, 2020, through the next-scheduled conference because the “ends of justice served
by the granting of such continuance outweigh the best interests of the public and the defendant in
a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense counsel, who
does not object to the exclusion of time.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

by: /s/ Rebecca T. Dell
Elizabeth A. Espinosa/Rebecca T. Dell
Assistant United States Attorneys
(212) 637-2216/-2198

ce: Avraham C. Moskowitz, Esq. (By ECF)

tfs/?°

 
